     BRYAN NADDAFI, ESQ.
 1
     Nevada Bar No. 13004
 2   OLYMPIA LAW, P.C.
     9480 S. Eastern Avenue, Suite #257
 3   Las Vegas, Nevada 89123
     Telephone No. (702) 522-6450
 4
     Email: bryan@olympialawpc.com
 5   Attorneys for Plaintiff K.D.

 6                            UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8
     K.D., an individual,                  )
 9                                         )
10
                                           )
                   Plaintiff,              )          CASE NO.: 17-cv-02825-RFB-NJK
11                                         )
     vs.                                   )
12                                         )          STIPULATION AND ORDER
13
                                           )          EXTENDING PLAINTIFF’S
     UNITED AIRLINES, INC., a foreign      )          DEADLINE TO RESPOND TO
14   Corporation; PATRICK ROARK LARABY;)              UNITED’S MOTIONS FILED ON
     DOE Individuals I through             )          OCTOBER 18, 2018
15
     X; ROE Corporations and Organizations )
16   I through X,                          )
                                           )          [First Request]
17                 Defendants.             )
                                           )
18
     UNITED AIRLINES, INC.,                )
19                                         )
                   Cross-Claimant,         )
20                                         )
     PATRICK ROARK LARABY,                 )
21
                                           )
22                                         )
                    Cross-Defendant.       )
23                                         )
     ____________________________________)
24

25          Pursuant to LR IA 6-1 and LR 7-1, Plaintiff K.D. (“Plaintiff”), United Airlines Inc.

26   (“United”) and Patrick Roark Laraby (“Laraby”) hereby stipulate and agree as follows:
27
                1. On October 18, 2018, United filed its Motion for Sanctions for Plaintiff's
28
                    Failure to Comply with the Court's Discovery Order (Docket no. 81);



                                                  1
               2. On October 18, 2018, United filed its Emergency Motion to Compel Plaintiff
 1

 2                to Answer Deposition Questions by Cross Claimant United Airlines, Inc.

 3                (Docket no. 82);
 4
               3. On October 18, 2018, United filed its Motion for Attorney Fees re: Motion to
 5
                  Compel (Docket no. 83);
 6

 7
               4. Pursuant to the Court’s scheduling, Plaintiff’s responses to the above three

 8                United motions are due on or before November 1, 2018;
 9             5. The Parties hereby stipulate to extend the time allowed for Plaintiff to file her
10
                  responses to the three October 18, 2018 motions to Monday November 5,
11
                  2018.    The reason for this request is to accommodate the schedule of
12

13                Plaintiff’s counsel.

14             6. The parties hereby stipulate to a one (1) week extension for United to file its
15
                  reply to the October 18, 2018 motions, above the initial time allowed based on
16
                  the new Response date and to accommodate the schedule of United’s counsel.
17
     DATED this 1st day of November 2018                DATED this 1st day of November 2018
18

19   __/s/ Bryan Naddafi___________                     ___/s/ Michael Cutler______________
     Bryan Naddafi, Esq. (SBN:13004)                    Richard Lazenby, Esq. (pro hac vice)
20   OLYMPIA LAW, P.C.                                  rlazenby@victorranegroup.com
     9480 S. Eastern Ave #257                           Michael Cutler, Esq. (pro hac vice)
21
     Las Vegas, NV 89123                                mcutler@victorranegroup.com
22   Tel: 702-522-6450                                  VICTOR RANE GROUP
     Fax: 702-848-5420                                  9350 Wilshire Blvd., Suite 308
23   Attorneys for Plaintiff                            Beverly Hills, California 90212
24
                                                        Attorneys for United Airlines, Inc.

25   DATED this 1st day of November 2018
26   __/s/ Eric Freeman________________
27
     ERIC O. FREEMAN (SBN: 6648)
     3993 Howard Hughes Parkway, Suite
28   200 Las Vegas, NV 89169-0961




                                                  2
     Phone: 702.430.5907
 1
     Facsimile: 702.228.8824
 2   Attorneys for Defendant/Cross-Defendant
     PATRICK ROARK LARABY
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               3
                                                ORDER
 1

 2          The parties' stipulation, Docket No. 87, is GRANTED.

 3          The deadline for Plaintiff to file her Responses to Defendant United’s Motion for
 4
     Sanctions for Plaintiff's Failure to Comply with the Court's Discovery Order (Docket no. 81);
 5
     United’s Emergency Motion to Compel Plaintiff to Answer Deposition Questions by Cross
 6

 7
     Claimant United Airlines, Inc. (Docket no. 82); and United’s Motion for Attorney Fees re:

 8   Motion to Compel (Docket no. 83); is hereby extended to November 5, 2018. The deadline for
 9   United to file their reply to the responses is hereby extended by November 12, 2018.
10
            IT IS SO ORDERED.
11

12

13                                                     ____________________________________

14
                                                       UNITED STATES MAGISTRATE JUDGE

15
                                                              Nov. 2, 2018
                                                       DATED:____________
16

17

18

19

20

21

22

23

24

25

26

27

28
